Exhibit 10.1 Execution Copy Fourth Amended And Restated Intercreditor Agreement Dated as of June15, 2007 Among United of Omaha Life Insurance Company, Companion Life Insurance Company and Mutual of Omaha Insurance Company (the “1995 Noteholders”) and Jackson National Life Insurance Company, Jackson National Life Insurance Company of New York, The Prudential Assurance Company Limited, AIG SunAmerica Life Assurance Company First SunAmerica Life Insurance Company, Genworth Life Insurance Company, Genworth Life and Annuity Insurance Company, Teachers Insurance and Annuity Association of America, TIAA-CREF Life Insurance Company Nationwide Life Insurance Company, Nationwide Life and Annuity Insurance Company, Provident Mutual Life Insurance Company, Pacific Life Insurance Company, Massachusetts Mutual Life Insurance Company, C.M. Life Insurance Company, MassMutual Asia Limited and Principal Life Insurance Company (the “2002 Noteholders”) and Principal Life Insurance Company Symetra Life Insurance Company Gibraltar Life Insurance Co., Ltd. The Prudential Insurance Company of America MTL Insurance Company Security Benefit Life Insurance Company, Inc. The Variable Annuity Life Insurance Company AIG Annuity Insurance Company The Guardian Life Insurance Company of America Berkshire Life Insurance Company of America Transamerica Occidental Life Insurance Company AmerUs Life Insurance Company American Investors Life Insurance Company Indianapolis Life Insurance Company Genworth Life and Annuity Insurance Company Jackson National Life Insurance Company Life Insurance Company of the Southwest Ameritas Life Insurance Corp. Acacia Life Insurance Company Equitrust Life Insurance Company Assurity Life Insurance Company Security Financial Life Insurance Co. (the “2006 Noteholders”) and Metropolitan Life Insurance Company Metropolitan Tower Life Insurance Company (the “2007 Noteholders”) and U.S. Bank National Association, Wachovia Bank, National Association, LaSalle Bank National Association, Comerica Bank, Wells Fargo Bank, National Association, Sovereign Bank and JPMorgan Chase Bank, N.A. (the “BANKS”) and U.S. Bank National Association, as Collateral Agent (the “Collateral Agent”) and Additional Noteholders (from time to time) Table of Contents Section Heading Section 1. Definitions 4 Section 2. [Intentionally Reserved] 8 Section 3. Remedies; Application of Proceeds, Recoveries and Other Amounts 8 Section3.1. Remedies 8 Section3.2. Application of Proceeds and Other Recoveries 9 Section 3.3. Subaccounts for Unfunded L/C Obligations 10 Section 3.4. Sharing of Recoveries 10 Section 3.5. Return of Amounts 11 Section 4 Agreements Among the Senior Creditors 11 Section 4.1. Delivery of Notice of Actionable Default 11 Section 4.2. Notifications 11 Section 4.3. Effect of Non-Compliance 11 Section 4.4. Agreement to Cooperate and to Pursue Remedies 11 Section 4.5 Independent Actions by Senior Creditors 12 Section 4.6. Relation of Senior Creditors 12 Section 4.7 Amendments and Waivers of Agreements 12 Section 4.8. Amendments and Waivers of This Agreement 13 Section 4.9. Solicitation of Senior Creditors 13 Section 4.10. Parity of Treatment 13 Section 5. The Collateral Agent 13 Section5.1. Duties of Collateral Agent 14 Section 5.2. Collateral Agent’s Liability 14 Section 5.3. No Responsibility of Collateral Agent for Recitals 15 Section 5.4. Certain Limitations on Collateral Agent’s Rights to Compensation and Indemnification 15 Section 5.5. Status of Moneys Received 16 Section 5.6. Resignation or Termination of Collateral Agent 16 Section 5.7. Succession of Successor Collateral Agent 16 Section 5.8. Eligibility of Collateral Agent 17 Section 5.9. Successor Collateral Agent by Merger 17 Section 5.10. Compensation and Reimbursement of Collateral Agent; Indemnification of Collateral Agent 17 Section 5.11. Self Dealing 18 Section 6. Miscellaneous 18 -i- Section 6.1. Entire Agreement; Parties 18 Section 6.2. Notices 19 Section 6.3. Successors and Assigns 27 Section 6.4. Successor Collateral Agent 27 Section 6.5. Governing Law 27 Section 6.6. Counterparts 27 Section 6.7. Sale of Interest 27 Section 6.8. Additional Parties 27 Section 6.9. Termination 27 Section 6.10. Severability 28 FOURTH AMENDED AND RESTATED INTERCREDITOR AGREEMENT FOURTHAMENDED AND RESTATED INTERCREDITOR
